DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 4, 13, 16, 29, 30, 36, and 39 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Application Publication No 2010/0204802 granted to Wilson et al (hereinafter “Wilson”). 
In reference to claims 1 and 29, Wilson discloses a system for treating a surface of a foreign metallic implant, the system comprising: one or more external transmitter devices comprising an alternating magnetic field (AMF) transmitter configured to apply one or more AMF pulses to the foreign metallic implant [e.g. 0114]; one or more sensors [e.g. 0109]; and a control system comprising at least one processor, the control system configured to: enable the one or more external transmitter devices to apply one or more AMF pulses to the foreign metallic implant one or more of for a predetermined time period, for a predetermined pulse duration, for a predetermined pulse repetition frequency, and at a predetermined power level; and receive one or more signals from the one or more sensors [e.g. 0100, 0118-0121].
In reference to claim 2, Wilson discloses the control system being further configured to determine that the one or more signals indicate that a temperature of the foreign metallic implant is sufficient to disrupt a biofilm matrix on a surface of the foreign metallic implant [e.g. 0100].
In reference to claims 4 and 30, Wilson discloses where the one or more sensors comprise one or more acoustic sensors, one or more temperature sensors [e.g. 0095], and/or one of more optical sensors. 
In reference to claim 13, Wilson discloses the one or more acoustic sensors being configured to detect one or more acoustic waves emitted from soft tissue adjacent to the foreign metallic implant when heated to a particular temperature threshold [e.g. 0106].
In reference to claims 16 and 39, Wilson discloses the one or more temperature sensors comprising one or more internal temperature sensors embedded into the surface of the foreign metallic implant [e.g. 0104].
In reference to claim 36, Wilson discloses where the biofilm matrix is an extracellular polymeric substance (EPS) biofilm matrix on the surface of the foreign metallic implant [e.g. 0007].
Allowable Subject Matter
Claims 12, 14, 18, 20-22, 27, 38, 40-42 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.




Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NADIA AHMAD MAHMOOD whose telephone number is (571)270-3975. The examiner can normally be reached Monday-Friday 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Unsu Jung can be reached on 571-272-8506. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NADIA A MAHMOOD/Primary Examiner, Art Unit 3792